Citation Nr: 0428026	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic seizure 
disorder.

2.  Entitlement to service connection for the residuals of a 
right wrist injury.

3.  Entitlement to service connection the residuals of an 
injury to the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to service 
connection for a chronic seizure disorder, the residuals of a 
right wrist injury, and a lower back disability.  The claims 
were remanded in March 2000 and May 2001 for the purpose of 
obtaining additional information and development.  The case 
has since been returned to the Board for review.  

The veteran presented testimony at a personal hearing held at 
the RO in December 1998.  Subsequently, the veteran and his 
wife proffered testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in November 
1999.  In both instances, transcripts have been produced and 
associated the claims folder for review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of issues addressed in this decision has been 
obtained and developed.

2.  The veteran has been diagnosed as suffering from a 
seizure disorder and posttraumatic degenerative joint disease 
of the right wrist.  

3.  Competent medical evidence has been presented that 
etiologically links the veteran's seizure disorder with his 
military service.

4.  Competent medical evidence has been presented that 
etiologically links disabilities of the right wrist with a 
seizure disorder.

5.  There is no competent medical evidence of a current back 
disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
service connection for a seizure disorder is warranted.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Resolving reasonable doubt in the appellant's favor, 
service connection for a wrist disability secondary to a 
seizure disorder is warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

3.  A chronic back disability was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's 
Remands dated March 2, 2000, and May 8, 2001, and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that he 
was actually suffering from the claimed disabilities and that 
these disabilities are medical related to his military 
service and/or a service-connected disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  VCAA letters 
were sent in June 2001 and July 2003.  The VA also informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
Remand of May 2001, the veteran underwent numerous physical 
examinations to determine the nature and etiology of the 
claimed disabilities.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's Remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records and his 
records from the Social Security Administration (SSA).  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  It seems clear that the VA has given the veteran 
every opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the first letter, dated June 2001, did 
request a response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  However, in that same 
letter, the RO also informed the veteran that he could submit 
new information to the RO up to one year from the date of the 
letter.  The record reflects that the veteran did submit 
additional information to the RO after 60 days, and that 
information was readily accepted by the VA.  An amendment to 
the VCAA was enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Thus, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, dated June 2001 and July 2003, along with the 
SOC and the SSOC's, the RO informed him of what information 
he needed to establish entitlement to service connection.  
The veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  While the notice the AOJ provided to the appellant 
in June 2001 and July 2003 was given after the initial AOJ 
adjudication of the claims, the notice was provided by the RO 
prior to the last transfer of the appellant's case to the 
Board, and the content of that notice and various duty to 
assist letters, along with the SOC and SSOCs, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  Both VCAA letters satisfy 
the VCAA content-complying notice, after which the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, SSOCs, and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

As noted, the veteran served from September 1978 to June 
1982.  In December 1981, the veteran was involved in a motor 
vehicle accident.  Said accident is noted in the veteran's 
service medical records.  That record, dated December 15, 
1981, indicates that as a result of the accident, the veteran 
hit his head against the windshield.  When examined, it was 
noted that the veteran had a bruise on the left side of the 
forehead.  The veteran was put on limited duty for two weeks.  
He was subsequently released from active duty at the end of 
his enlistment in June 1982.

In November 1986, the veteran was involved in another motor 
vehicle accident.  Per the veteran, he was treated for 
whiplash.  The medical records do not indicate whether the 
veteran was treated for any other injuries.  In June 1996, 
the veteran submitted a claim to the VA asking that service 
connection be granted for a seizure disorder.  He also asked 
that VA benefits be assigned for the residuals of injuries to 
his back and wrist, secondary to the seizure disorder.  

In January 1999, the veteran presented testimony at a hearing 
on appeal before a hearing officer at the RO.  At that time, 
the testified that following the automobile accident in 
service, he had experienced seizures.  He pointed out that he 
suffered a head injury at the time of the accident.  The 
veteran stated that the seizures occur frequently.  In this 
regard, he further indicated that he had injured his right 
wrist and back during a seizure.  

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in November 1999, the veteran reiterated 
that he had been experiencing seizures since the automobile 
accident in service when his head hit the windshield.  He 
stated that no one in his family suffered from seizures.  The 
veteran again noted he had injured his right wrist and back 
while experiencing a seizure.  

In order to meet the VA's duty-to-assist requirement of the 
VCAA, the Board remanded the claim in May 2001 so that the 
veteran could be re-examined and a determination made as to 
whether the veteran's claimed disabilities were related to 
his military service or to a service-connected disorder.  

Further reviewing the record, it reflects that the veteran 
also underwent a VA Joints Examination in July 2001.  Prior 
to the examination, the veteran told the examiner that he had 
previously suffered from a seizure and at the time of the 
seizure, he injured both his wrist and back.  The examiner 
stated that x-ray films showed minimal reduction in height of 
the twelfth thoracic vertebra consistent with an old 
compression fracture of the twelfth thoracic vertebra.  There 
was no evidence of degenerative facet disease, disk narrowing 
or signs of degenerative disk disease of the spine.  The 
examiner further stated that such a disability was 
etiologically related to the veteran's seizure disorder.  
Additionally, the examiner linked the veteran's wrist 
disability with the seizure disorder.  

The veteran has submitted a written statement from his VA 
treating physician at the Birmingham VA Medical Center 
(VAMC).  The examiner, Doctor R. C. K., wrote in November 
2002, the following:

	. . . is a patient followed in the 
neurology clinic . . . He has medically 
intractable partial epilepsy that began 
shortly after a closed head injury that 
he suffered in a motor vehicle accident, 
which occurred in November of 1981.  
Taking all historical and laboratory data 
together, it is believed that his seizure 
disorder is most likely secondary to his 
head injury. . . .

A neurological examination was performed on the veteran in 
December 2003.  The examiner did diagnose the veteran as 
suffering from a seizure disorder and from the residuals of 
minor head trauma.  However, he further opined:

	. . . the patient's seizures 
happened a full 12 years after his 
trauma.  It is noted that in order to 
make the diagnosis of post-traumatic 
seizures, generally we associate them 
with late onset up to ten years after the 
episode.  The natural history of post-
traumatic epilepsy is related to the 
severity of the head injury.  It is noted 
that the greater the severity, the 
greater the likelihood of post-traumatic 
seizures.  Again, the patient's trauma 
was relatively minor.  In addition, it 
should be noted that in general there is 
a natural tendency of post-traumatic 
seizures to cease on their own.  Instead, 
this patient's episodes have gotten 
worse.  It is noted that in general the 
episodes of post-traumatic seizures tend 
to decrease by about 20% by the first two 
or three years and 5% per year after 
that.  Again, they are never completely 
gone and most patients tend to get better 
as noted by the previous commentary.  It 
is felt, therefore, that in my best 
neurological opinion, I am unable to 
relate the patient's seizures to his 
trauma.  Again, he does not fit any of 
the known criteria for post-traumatic 
seizures.  It is felt that late-onset 
seizures are too remote from his minor 
head trauma.

Another examination was performed in December 2003 - this 
examination was accomplished in order to determine whether 
the veteran had a lower back disability and a right wrist 
disorder, and if he did, the etiology of both conditions.  
The examiner reviewed the veteran's claim folder, which 
included his service medical records, VA treatment records, 
and Social Security Administration reports.  After x-ray 
films were produced of both the wrist and the back and after 
the doctor physically examined the veteran, the doctor found 
that, indeed, the veteran was suffering from post-traumatic 
degenerative joint disease of the right wrist.  However, with 
respect to the back, the doctor stated that based on 
objective findings, that the veteran was not demonstrating a 
disability of the back.  

The examiner did find that the right wrist could have 
resulted from his seizure disorder.  However, he further 
noted that he could not find any evidence of the seizure 
disorder being service related, and as such, he could not 
etiology link the right wrist disability with the veteran's 
service.  

Under 38 U.S.C.A. § 1131 (West 2002) and 38 C.F.R. § 3.303(b) 
(2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2003).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record does contain medical evidence indicating a 
relationship between a motor vehicle accident that occurred 
while the veteran was in service and the veteran's seizure 
disorder.  Another doctor has expressed an opinion that such 
a relationship is not probable.  Additionally, VA medical 
specialists have reviewed the veteran's medical records and 
have opined that the veteran does suffer from disabilities of 
the right wrist and back, and that such disabilities were 
directly caused by the seizure disorder.  However, on the 
most recent VA examination conducted in December 2003, 
physical examination of the back revealed no tenderness, 
spasm or deformity.  The veteran demonstrated no signs of any 
pain while being examined or while turning on the examining 
table.  X-ray study of the spine revealed no evidence of 
acute or old fracture.  The examiner further pointed out that 
X-ray studies taken previously of the lumbosacral spine were 
also reviewed and were also negative for any fracture or any 
disc disease.  The diagnosis was normal spine examination.  

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise as to the issues of service 
connection for seizure and wrist disorders.  Because the 
evidence is in equipoise, and since the appellant is supposed 
to be afforded the benefit of the doubt, the Board concludes 
that the veteran's seizure disorder was caused by or the 
result of his military service, and a right wrist disorder is 
secondary to the seizure disorder.  As such, service 
connection is granted for the two disabilities.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

After a full review of the record, the Board concludes that 
service connection for a back disability is not warranted.  
The first requirement of a claim for service connection is a 
diagnosis of a disability.  As noted above, recent VA 
examination revealed a normal spine.  Thus, the veteran fails 
to satisfy the first element of a claim, that is, a current 
disability, and his claim for service connection a back 
disability fails.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  




ORDER

Service connection for chronic seizure disorder is granted.

Service connection for the residuals of a right wrist injury 
is granted.

Service connection the residuals of an injury to the back is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



